Case 5:19-cv-00718-PRW Document 79-3 Filed 11/05/20 Page 1 of 2




                 EXHIBIT 3
Date: 11/04/2020          Case 5:19-cv-00718-PRW  Document
                                               Summary            79-3File List
                                                       Fee Transaction     Filed 11/05/20 Page 2 of 2                    Page: 1
                                                Ryan Whaley Coldiron Jantzen Peters & Webber, PLLC

                                          Hours
                                          to Bill         Amount
Total for Timekeeper 8         Billable    36.50         6,752.50 Gerard F. Pignato


Total for Timekeeper 12        Billable   140.80        26,048.00 Matthew C. Kane


Total for Timekeeper 17        Billable    86.40        14,256.00 Joshua K. Hefner


Total for Timekeeper 21        Billable     8.50           722.50 JoAnn Mickle


Total for Timekeeper 25        Billable    21.60         1,836.00 Gordon J. Pignato


Total for Timekeeper 39        Billable     1.30           110.50 Former Timekeepers

                                                                 GRAND TOTALS

                               Billable   295.10        49,725.50




TKB                                                                                                  Wednesday 11/04/2020 8:59 am
